Citation Nr: 1726871	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-08 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to a disability rating in excess of 10 percent for a postoperative left shoulder disability.

3.  Entitlement to a disability rating in excess of 20 percent for hemorrhoids with anemia, to include the matter of entitlement to a separate rating for impairment of sphincter control under 38 C.F.R. § 4.114, Diagnostic Code 7332.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1966 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009, December 2009, and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2016, the Board denied the claim for a higher rating for hemorrhoids.  The claims for service connection for vertigo and a TDIU were remanded for further development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In July 2016, the Board again remanded the claims for service connection for vertigo and a TDIU for further development.  The claim for a higher rating for a left shoulder disability was added to the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

In March 2017, the Court vacated the February 2016 Board decision on the claim for a higher rating for hemorrhoids, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

With regard to the claim for a higher rating for the left shoulder disability, the RO has not yet issued a statement of the case (SOC) as directed by the Board in July 2016.  The claim must be remanded for compliance with the Board's directive.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The claim for service connection for vertigo has been remanded twice in order to obtain an adequate opinion on secondary service connection.  Unfortunately, an adequate opinion on direct service connection remains lacking.  Service treatment records (STRs) show that on entry into service, no abnormalities pertaining to dizziness or vertigo were found and the Veteran raised no complaints in that regard.  However, on his July 1966 Report of Medical History on separation, however, the Veteran reported episodes of dizziness.  The examining physician stated that the Veteran had just experienced difficulty with dizziness a month prior during a bout of strep pharyngitis.  Additionally, in a March 1972 buddy statement, R.D., who served with the Veteran in Germany, stated the Veteran complained of dizziness during service.  In December 1982, D.J. stated she knew the Veteran prior to service and after discharge, and that following discharge he had trouble with stability and had staggering movements.  Following service, the Veteran reported continued dizziness, including on VA examination in 1973.

A May 2013 VA examiner found the Veteran's symptoms were not due to hearing loss.  An April 2016 VA examiner provided a negative opinion on direct service connection, based on her finding that there is "no objective evidence" of any symptoms suggestive of vertigo in service or in any close proximity to service.  She found the Veteran did not report vertigo until 2013, "over 40 years after service."  The examiner additionally provided a negative opinion on secondary service connection.  A March 2017 addendum opinion again addressed the matter of secondary service connection.  VA examinations prior to these did not address the etiology of the Veteran's vertigo.

As the only opinion addressing direct service connection is premised on findings that there were no symptoms of dizziness in service or until 2013, a further opinion must be afforded.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With regard to the claim for a higher rating for hemorrhoids, in the March 2017 Joint Motion, the parties determined that the Board provided an inadequate statement of reasons and bases for failing to discuss the Veteran's reports that he has fecal leakage and requires absorbent pads due to his service-connected hemorrhoids.  The Board thus finds that a VA examination addressing the etiology of these symptoms must be provided, and on readjudicaiton, the RO must consider the possibility of a separate rating under 38 C.F.R. § 4.114, Diagnostic Code 7332, the code pertaining to sphincter impairment.

The claim for a TDIU inextricably intertwined with the matters being remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue the Veteran a SOC on the claim for entitlement to a disability rating in excess of 10 percent for the postoperative left shoulder disability.

2.  Schedule the Veteran for a VA examination to address the etiology of his vertigo.  

Following an examination of the Veteran and review of the claims file, the examiner should opine on whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the current vertigo is related to his service.  

In doing so, the examiner must address the Veteran's report of in-service dizziness, the Report of Medical History prepared on separation documenting dizziness, the statements of R.D. and D.J. indicating dizziness in service, and the reports of dizziness in the years following service, including on VA examination in 1973.

The examiner must also address whether it is at least as likely as not that the Veteran's vertigo was (a) caused or (b) aggravated (permanently worsened beyond normal progression) by his service-connected hearing loss or his service-connected tinnitus.

The rationale for all opinions expressed must be provided.  

3.  Afford the Veteran a VA examination to ascertain the current severity of the service-connected hemorrhoids, in accordance with the applicable worksheet for rating the disorder.

In doing so, the examiner must specifically opine on whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's impairment of sphincter control is a manifestation of his hemorrhoids.  If so, the examiner must provide findings regarding the current severity of the sphincter impairment, in accordance with 38 C.F.R. § 4.114, Diagnostic Code 7332 and the applicable worksheet for rating impairment of sphincter control.

4.  Thereafter, readjudicate the claims, considering all evidence.  

The RO must address whether the Veteran's sphincter impairment should separately be rated under 38 C.F.R. § 4.114, Diagnostic Code 7332, or any other code, as a manifestation of his service-connected hemorrhoids.

If the benefits sought remain denied, the Veteran and his representative should be provided a SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




